[PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT



                                    No. 97-2915
                               Non-Argument Calendar


                         D. C. Docket No. 94-1548-Civ-T-25B


      SAMUEL WEISS, a child, by and
      through his parents and next friends,
      Debra S. Weiss and Major M. Benjamin Weiss,
      DEBRA S. WEISS,
      M. BENJAMIN WEISS, Major,

                                                                     Plaintiffs-Appellants,

                                        versus

      SCHOOL BOARD OF HILLSBOROUGH
      COUNTY, State of Florida,

                                                                     Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                    (May 13, 1998)


Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.
PER CURIAM:

        Samuel Weiss is an autistic child; he is thirteen years old. In September 1994, his parents

brought this suit for money damages as an appeal of a final order of the State of Florida Division

of Administrative Hearings rendered at the conclusion of an administrative hearing conducted

pursuant to Section 1415 (c) of the Individuals with Disabilities Education Act, 20 U.S.C. §§

1400-1415. In their amended complaint, Samuel’s parents contend that the School Board of

Hillsborough County, Florida, failed to provide Samuel with a “free appropriate public

education,” as required by the Individuals with Disabilities Education Act, and, in failing to

provide such education, denied him rights established by the Rehabilitation Act of 1973, 29

U.S.C. § 794. Samuel’s parents also contend that the School Board infringed two rights

guaranteed Samuel by the Fourteenth Amendment: the right to the equal protection of the laws

and the right of travel.

        On cross motions for summary judgement, the district court, in the order appearing in the

Appendix, entered summary judgment for the School Board. Samuel’s parents appeal,

contending the district court should have granted their motion for summary judgment and denied

the Board’s motion. After considering their arguments for reversal, we conclude that, in all

respects, the district court properly applied the law to the material facts (which the parties agree

are not in dispute).

        AFFIRMED.




                                                  2